KRAMER, Associate Judge,
concurring:
While I concur with the Court’s affirmation of the BVA decision, I write separately to emphasize two points. First, the Department of Veterans Affairs (VA) did not violate its duty to assist under 38 U.S.C. § 5107(a) (formerly § 3007(a)), and, second, even assuming, arguendo, that the evidence recently submitted by the appellant was sufficient to reopen his claim, the record when viewed as a whole is insufficient to establish that the appellant was suffering hypertension within one year after his discharge from service. See 38 U.S.C. § 1112 (formerly § 312).
This Court has repeatedly held that the VA’s duty to assist under § 5107(a) includes the requirement that the VA, wherever reasonably possible, obtain evidence that has a bearing on an appellant’s claim. See, e.g., Gilbert v. Derwinski, 1 Vet.App. 49, 61 (1991). In this case, however, the records of private practitioners referenced by the appellant were, by his own admission, either lost or no longer in existence. R. at 45. As a result, this Court cannot say that the VA violated its duty to assist by not conducting what apparently would have been a fruitless attempt to obtain them.
As to both the 1987 and 1989 decisions of the Board of Veterans’ Appeals, the only evidence contained in the record that could possibly show that the appellant was suffering from hypertension within one year after his discharge from service is the medical certificate of a Doctor Carlos Vergel de Dios, dated January 25, 1950, a date which is within one year of discharge. This certificate, however, reports only one blood pressure reading, which as the BVA pointed out, is generally insufficient to establish a diagnosis of hypertension. See 38 C.F.R. § 4.100 (1991). Moreover, the credibility of this statement is not without doubt. The certificate, though dated January 25, 1950, was not submitted to the VA until 1986. It is also inconsistent on its face, as it states that the appellant’s “[cjhief complaints started last January 25, 1950,” the same date the certificate is dated. R. at 11.